Citation Nr: 9926315	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee disorder (strain, medial 
collateral ligament with synovitis), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected foreign bodies of the scalp, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1957.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims seeking entitlement to increased 
evaluations for his service-connected right knee disorder 
(strain, medial collateral ligament with synovitis), and his 
service-connected foreign bodies of the scalp.  The veteran 
submitted a notice of disagreement with that rating decision 
in March 1994.  In April 1994, he was provided with a 
statement of the case.  His substantive appeal was received 
in May 1994.

The veteran's representative, in her August 1999 informal 
hearing presentation, has apparently raised a claim seeking 
service connection for metallic foreign bodies in the neck 
and right shoulder.  However, these claims have not been 
developed for appellate review, are not inextricably 
intertwined with the issues on appeal and, accordingly, are 
referred to the RO for appropriate action. 


REMAND

The veteran and his representative contend that increased 
evaluations are warranted for both his service-connected 
disorders.  The veteran has argued that he has constant pain 
and headaches due to the metallic fragments in his head.  He 
has also argued that he experiences pain, aches, and 
stiffness from his service-connected right knee disorder.  
The veteran's representative, in her informal hearing 
presentation, has argued that that an examination is 
necessary in order to evaluate the veteran's claims.  It is 
further argued that such examination should be conducted at 
the Troy Community Hospital Nursing facility, where the 
veteran currently resides, as transportation is difficult, if 
not impossible, due to his ventilator dependent status.  
Therefore, a remand has been requested by the veteran's 
representative.

Preliminary review of the evidentiary record reveals that the 
veteran is currently a ventilator dependent quadriplegic as a 
result of an astrocytoma of the cervical spine.  This is not 
a service-connected disorder.  He has been in receipt of 
special monthly pension with aid and attendance since July 
1973.

Of record are VA medical records spanning from July 1991 to 
October 1992.  These records are entirely negative for any 
complaints pertaining to the right knee.  There were several 
treatment records which noted passive range of motion of the 
lower extremities.  In May 1992, it was noted that passive 
range of motion and knee flexion were good.  There were also 
several treatment records in which the veteran complained of 
neck pain.  However, these records were entirely negative for 
any complaints pertaining to the foreign bodies in the 
veteran's scalp.  The medical records were negative for any 
reference to the complaints of neck pain being in any way 
related to the service-connected foreign bodies in the scalp.

The Board notes that also of record is a VA September 1992 X-
ray study which reports an X-ray study of the left knee with 
a diagnosis of no acute bony abnormalities, severe 
osteopenia, and mild degenerative disease.  The typed word 
"left" (knee) has been crossed out in ink and the word 
"right" (knee) has been written above it.  As a result, it 
is not clear to the Board whether this X-ray study of the 
knee was of the right or left knee.

Also of record is a report indicating that the veteran has 
been residing at the Troy Community Hospital Nursing Facility 
since June 1997.  An admission report from the facility 
reported that the veteran's primary problem was quadriplegia 
and central respiratory failure due to an expanded cervical 
malignancy of 25 plus years duration.

Thus on preliminary review, the Board notes that there is 
nothing in the medical record to support the veteran's 
contentions regarding either his right knee or the foreign 
bodies in his scalp.  However, the Board has considered the 
veteran's contentions of increased disability, and the Board 
finds the veteran's claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1998).  That duty includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Given that the veteran's claims are well-grounded and that 
the duty to assist applies, and given that the veteran's 
representative has specifically requested a remand for an 
examination of the veteran, the Board finds that a remand is 
appropriate in this case.  The Board further notes that it is 
not competent to ascertain to what degree the veteran's 
current complaints are a residual of his service connected 
disorders, as opposed to his non-service connected 
quadriplegia or other disorders, without a solid foundation 
in the record grounded in medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As it is necessary to 
remand the veteran's claims for an examination, the examiner 
should address this question.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for his service 
connected disorders since August 1991.  
The RO should request that the veteran 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already of record, which may 
exist and incorporate them into the 
claims folder.  Specifically requested 
should be all records of treatment since 
June 1997 from the Troy Community 
Hospital Nursing Facility.  Any documents 
received by the RO should be associated 
with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's recent (since October 1992) VA 
treatment records, not already of record, 
and associate them with the claims 
folder.

3.  When the above actions have been 
completed, the veteran should then be 
scheduled for examination(s), to evaluate 
the nature and extent of his service 
connected right knee disorder and also 
his foreign bodies of the scalp.  If 
possible, the examination(s) should be 
conducted by a VA examiner and scheduled 
well in advance in order to provide the 
veteran ample time to make transportation 
arrangements, but if the veteran's 
quadriplegia makes that impossible, 
alternative arrangements should be made 
in consideration of the veteran's special 
needs.  The veteran should be contacted, 
in advance of any scheduled examination 
date, to determine if he will be able to 
report for VA examinations.  If not, 
appropriate action should be undertaken 
to obtain the necessary information.  
Before evaluating the veteran the 
examiner(s) should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

Regarding the veteran's right knee 
disorder, all indicated tests, to include 
current X-ray study, should be 
accomplished if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should describe in detail the 
extent of any functional loss due to the 
veteran's service-connected right knee 
disorder.  Furthermore, the examiner 
should state the etiology of any residual 
findings, and whether such residual 
findings claimed by the veteran are 
supported by adequate pathology, or 
evidenced by visible behavior on motion 
or palpation.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner 
should offer an opinion, if possible, as 
to whether any such findings are, as 
likely as not, etiologically related to 
the veteran's service connected right 
knee disorder, as opposed to any non-
service connected disorder such as the 
veteran's quadriplegia.  All findings, 
opinions, and bases therefore should be 
set forth in detail and should be 
supported by reference to pertinent 
evidence.

Regarding the veteran's foreign bodies of 
the scalp disorder, all necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner should provide a detailed 
description, including location and 
characteristics, of the scars that are 
the residuals of the foreign bodies of 
the scalp.  The examiner should indicate 
whether there is evidence of poorly 
nourished, superficial scars with 
repeated ulceration, evidence of tender 
and painful scars on objective 
demonstration, evidence of disfigurement 
due to the scars and, if so, whether it 
is of slight, moderate, severe, or an 
exceptionally repugnant or complete 
degree; whether the scars limit the 
function of the bodily part affected; and 
whether the scars have caused any 
constitutional symptoms or physical or 
functional impairment, such as pain, or 
headaches.  The examiner should offer an 
opinion, if possible, as to whether any 
such findings are, as likely as not, 
etiologically related to the veteran's 
service connected foreign bodies of the 
scalp, as opposed to any non-service 
connected disorder such as the veteran's 
quadriplegia.  All findings, opinions, 
and bases therefore should be set forth 
in detail and should be supported by 
reference to pertinent evidence.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examinations.  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination(s) does not include all 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case.  
If any determination remains unfavorable 
to the veteran, the RO should furnish 
him, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

